                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

The Hanover Insurance Company,      )
as Subrogee of Estvold Oilfield Services,
                                    )
Inc. and Estvold Hot Oil Service, Inc.,
                                    )
                                    )    ORDER FOR STATUS
              Plaintiff,            )    CONFERENCE
                                    )
      vs.                           )
                                    )
Ameribuilt Building, Inc.,          )
                                    )    Case No. 1:19-cv-046
              Defendant.            )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge by telephone on March 10,

2020, at 9:00 a.m. To participate in the conference, counsel shall call the following number and

enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 24th day of July, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
